DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484.359.3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF –Nasdaq) DNB Financial Corporation Declares a $0.03 Cash Dividend (March 1, 2010 Downingtown, PA) The Board of Directors of DNB Financial Corporation, parent of DNB First, National Association, the oldest independent bank in Chester County, declared a cash dividend of $0.03 per share for the first quarter of 2010, to shareholders of record on March 10, 2010.The cash dividend will be paid on March 22, 2010. Founded in 1860, DNB First is a community bank headquartered in Downingtown, Pennsylvania, with thirteen offices in Chester and Delaware Counties. In addition to a broad array of consumer and business banking products, DNB offers brokerage and insurance through DNB Financial Services, and trust services through DNB Advisors. DNB Financial Corporation’s shares are traded on NASDAQ under the symbol: DNBF. We invite our customers and shareholders to visit our website athttp://www.dnbfirst.com.
